Citation Nr: 0714546	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a claimed left 
knee condition.  

2.  Entitlement to service connection for a claimed right 
knee condition.  

3.  Entitlement to service connection for a claimed right 
thumb condition.  

4.  Entitlement to service connection for claimed hearing 
loss.  

5.  Entitlement to service connection for claimed tinnitus.  

6.  Entitlement to service connection for claimed dizziness 
with loss of balance.  





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the RO.  

The veteran requested a hearing at the Board in Washington, 
DC in his April 2005 Substantive Appeal.  He was scheduled 
for such a hearing in April 2007, but he failed to report for 
that hearing and provided no explanation for his failure to 
report.  Consequently, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702(d) (2006).  

The Board is aware that notice of the scheduled hearing was 
returned undeliverable.  However, it is well established that 
the duty to assist is not always a one-way street.  A veteran 
seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  

Insofar as the veteran has not notified the Board of a change 
of address, the Board is of the opinion that no further 
assistance in this regard is required on the part of VA.  

Accordingly, in light of the veteran's failure to cooperate 
with the VA's efforts to assist him with the factual 
development of his claim, no further effort will be expended 
to assist the veteran in this regard.  The claim must be 
evaluated on the evidence of record.  
 
The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
claimed left knee condition is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a right knee disorder, a right thumb 
conditions, a hearing loss or tinnitus or manifestations of 
dizziness or loss of balance in service or for many years 
thereafter.  

2.  The veteran currently is not shown to have a right knee 
disorder, right thumb condition, hearing loss or tinnitus or 
manifestations of dizziness or loss of balance that can be 
causally linked to any event or incident of his period of 
active service.  



CONCLUSION OF LAW

The veteran does not have a right knee or right thumb 
disability or a disability manifested by hearing loss, 
tinnitus or dizziness with loss of balance due to disease or 
injury that was incurred in or aggravated by active service; 
nor may any sensorineural hearing loss or other disease of 
the nervous system be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The RO has obtained or made sufficient efforts to obtain 
records of treatment reported by the veteran,  For reasons 
described in further detail hereinbelow, a VA examination 
addressing the etiology of the veteran's disorders has not 
been found to be "necessary" under 38 U.S.C.A. § 5103A(d).  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

In this case, however, there is no medical evidence 
indicating current disability, let alone medical evidence 
linking the veteran's claimed disorders to service, and there 
exists no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that etiology opinions are not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a December 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, 20 Vet.App. 
537 (2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA notice was issued prior to the appealed 
April 2004 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the November 2006 
Supplemental Statement of the case the RO notified the 
veteran of the evidence necessary to establish both 
disability ratings and effective dates in compliance with 
these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the veteran's entire claims file and 
finds no medical evidence in service or thereafter showing 
complaints, findings or treatment for a right knee condition, 
right thumb condition, hearing loss, tinnitus or dizziness 
with loss of balance.  

The veteran asserts in this case that he suffers from a right 
knee condition, a right thumb condition, hearing loss, 
tinnitus and dizziness with loss of balance due to service.  
However, he has presented no competent evidence to support 
any assertions of current disability, despite the fact that 
he was notified of the requirement of such evidence in the 
December 2003 "duty to assist" letter.  

Of the medical records submitted in this case, only a June 
2004 statement from the veteran's private physician includes 
any reference to the claimed conditions.  While it is not 
clear from statement whether the physician has treated the 
veteran for the any of the disorders, the document on its 
face cannot serve to establish a basis for linking any of 
them to an event or incident of service.  The physician in 
this regard only reported that the veteran "[felt] that all 
of these [might] be service related."  

In the absence of competent evidence of current disability 
related to claimed right knee condition, right thumb 
condition, hearing loss, tinnitus, and dizziness with loss of 
balance, the preponderance of the evidence is against the 
veteran's claims of service connection.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Thus, the veteran's claims must be 
denied.  



ORDER

Service connection for a claimed right knee condition is 
denied.  

Service connection for a claimed right thumb condition is 
denied.  

Service connection for a claimed hearing loss is denied.  

Service connection for a claimed tinnitus is denied.  

Service connection for claimed dizziness with loss of balance 
is denied.  



REMAND

Service connection for a claimed left knee injury was denied 
in August 1968.  The veteran did not appeal that decision.  
The Board therefore finds that the August 1968 decision is 
final under 38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of new 
and material evidence with respect to that claim.  

As noted, in its December 2003 letter, the RO informed the 
veteran of the evidence necessary to substantiate his claim 
for service connection for the claimed left knee condition.  

However, the RO failed to provide the veteran with 
notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified of 
the evidence and information that is 
necessary to reopen a claim and what is 
necessary to establish entitlement to the 
underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  After completion of the above 
development, the RO should readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim of service connection for a claimed 
left knee condition.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appea



 Department of Veterans Affairs


